Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Rivera García,
al cual se une el Juez Aso-ciado Señor Kolthoff Caraballo.
Ante situaciones que amenacen los intereses, el bienes-tar o la seguridad de los menores de edad, no hay duda de que los tribunales tienen el deber insoslayable de actuar de *949manera diligente en el marco legal aplicable, independien-temente de si en el caso particular está involucrada alguna institución religiosa. En ese contexto, este Tribunal, como máxima autoridad del Poder Judicial, debe asegurarse de que nuestros tribunales y funcionarios no incurran en ac-tuaciones contrarias a la responsabilidad de proteger a nuestras niñas y niños. Precisamente por ello, presto particular atención y cuidado a aquellos casos cuyo eje central es un menor de edad y siempre he mostrado disposición a avalar normativas jurídicas que promuevan sus mejores intereses.(1) Es en ese marco de referencia que hoy expreso mi conformidad y anuencia con la resolución que antecede, porque entiendo que es correcto el resultado desestimato-rio alcanzado por el Tribunal de Apelaciones, indistinta-mente de si coincido o no con sus fundamentos sobre la presunta falta de jurisdicción sobre la material2)
En ese contexto, para fines de nuestra evaluación sobre si expedimos un recurso, no entra en consideración el he-cho de que una de las partes sea una institución religiosa, porque al final del día eso no determina si nuestros tribu-nales, o este Tribunal en última instancia, pueden evaluar determinado recurso judicial. Ante la presentación de cual-quier caso en nuestros tribunales, lo que procede es eva-luar sus hechos particulares y determinar si hay una causa *950de acción válida que permita la concesión de un remedio y, como consecuencia, la continuación del pleito. Por lo tanto, si los tribunales no se encuentran ante ese escenario lo que procede es la desestimación del caso.
El caso de epígrafe se originó en 2007 cuando el enton-ces menor de edad EDC fue disciplinado por la Academia Wesleyan, porque presuntamente incurrió en actos de acoso escolar o bullying al recolectar y fermentar orín, y esparcirlo sobre las pertenencias de otra estudiante menor que él. A raíz de esos hechos, los padres del menor presen-taron una demanda en daños y perjuicios por presunto in-cumplimiento de contrato y violación de los derechos de EDC Luego de varios trámites, el Tribunal de Apelaciones revocó al Tribunal de Primera Instancia y ordenó la deses-timación del caso. Así las cosas, la parte demandante acu-dió ante esta Curia mediante una petición de certiorari.
Ante ese petitorio, y conforme al esquema explicado con-cerniente a la adjudicación judicial aplicable a nivel apela-tivo en la revisión de los dictamines recurridos, mi evalua-ción inicial estaba dirigida a determinar si estaba de acuerdo con el resultado alcanzado por el Tribunal de Ape-laciones, independientemente de los fundamentos que el tribunal esbozó en su sentencia. Así que, luego de evaluar con sumo detenimiento el recurso presentado y todos los docu-mentos incluidos (sentencias, demanda, demanda enmen-dada, etc.), concluí que sí procedía su desestimación. Esto porque la parte demandante no logró demostrar ni tan si-quiera inicial y preliminarmente que, en efecto, contaba con una causa de acción válida que ameritara la continua-ción del pleito. Por lo tanto, en ejercicio de mi criterio judicial, no hallé razón para expedir el recurso peticionado.
Ante ese ejercicio tan básico y común para los miembros de esta Curia, resulta “sorpresivo” que la distinguida com-pañera Juez Asociada Señora Rodríguez Rodríguez gaste papel y tinta exponiendo por qué el fundamento utilizado por el Tribunal de Apelaciones es incorrecto. En ese sen-*951tido, sus expresiones no tan solo resultan inaplicables, sino totalmente forzadas como si quisiera expresar su incomo-didad con otras situaciones recientes que nada tienen que ver con los méritos del presente caso. Después de todo, ¿qué relación guarda la denegatoria que hoy certificamos con nuestro deber de “proyectar siempre, con nuestras ac-ciones y nuestras expresiones públicas, imparcialidad, ecuanimidad y total ausencia de abanderamientos”, de ma-nera que no nos comprometamos “con los contenidos de una creencia religiosa”?(3) Ciertamente, la compañera Juez Asociada falla en brindarnos una explicación lógica, clara y coherente sobre el particular. La disposición de este caso para efectos de este Tribunal, no tiene relación alguna con el hecho de que haya una institución religiosa involucrada. En ese sentido, nadie debe tener duda de que las puertas de los tribunales están abiertas para todo ciudadano o en-tidad que entienda que sus derechos han sido violados, in-dependientemente esté implicada una entidad religiosa.
Por último, debo reseñar brevemente parte del trámite interno del caso a fin de ilustrar el procesamiento atípico que ha llevado a las partes a esperar más de diez meses para conocer de su expedición o denegatoria. El 23 de mayo de 2014 celebramos una reunión de Sala de Despacho com-puesta por cuatro miembros de este Tribunal. (4) En aquella ocasión, según surge de la Minuta, la Juez Asociada Se-ñora Rodríguez Rodríguez, quien fungía como Presidenta y tenía este caso asignado, informó sobre este y recomendó su expedición. No obstante, tanto el Juez Asociado Señor Kolthoff Caraballo como este Juez Asociado Señor Rivera García votamos para denegar el recurso. Mientras, el Juez Asociado Señor Estrella Martínez informó que se *952inhibía. Siendo así, el recurso fue denegado en votación 2-1 y le correspondía a la compañera Juez Asociada emitir y certificar la correspondiente Resolución.(5) Empero, no es hasta el 1 de diciembre de 2014, seis meses después de la votación, que la Juez Asociada Señora Rodríguez Rodrí-guez circula un voto particular disidente junto con la Re-solución denegatoria de la Sala.
No conforme con ello, la compañera Juez Asociada ig-nora el procedimiento establecido en el Reglamento de este Tribunal y circula su voto particular para la consideración de todos los miembros de esta Curia, aun cuando una Sala de Despacho no había recomendado su expedición. Así las cosas, el Pleno optó por intervenir en la evaluación sobre si expedíamos o no el presente caso y determinó por mayoría de votos que no procedía su expedición. Luego de esa nega-tiva, la Juez Asociada Señora Rodríguez Rodríguez esperó alrededor de dos meses adicionales para circular un nuevo voto particular disidente.
Como se recordará, en In re Solicitud Aumentar Núm. Jueces TS, 180 DPR 54 (2010), solicitamos a la Asamblea Legislativa que promulgara una ley para aumentar a nueve el número de jueces miembros de este Tribunal Supremo. El propósito de tal solicitud se debió a la autén-tica preocupación que tenía este Tribunal por la demora que enfrentaban los casos en calendario. En consecuencia, la Asamblea Legislativa accedió a nuestra petición y, tras *953entrar en vigor el Reglamento enmendado, se organizaron las salas de despacho con el fin último de atender con mayor agilidad y eficiencia los recursos presentados ante nos.
Ciertamente, la acción tomada por la Juez Asociada Se-ñora Rodríguez Rodríguez de retener el recurso y la Reso-lución para disponer de él por tanto tiempo no coincide con el propósito de la creación de las Salas de Despacho. Por el contrario, incide con el adecuado y buen funcionamiento de las Salas y el objetivo primordial de atender los asuntos que llegan ante nos con la premura que merecen. Es in-aceptable que algunos miembros de esta Curia continúen con la vieja práctica de mantener aguantados los recursos ante nuestra consideración sin razón válida alguna, expo-niendo a las partes a dilaciones y gastos innecesarios.
Indudablemente, no cuestiono la facultad de la compa-ñera Juez Asociada para expresar en un voto particular disidente sus razones para expedir el recurso solicitado. Sin embargo, ese proceder no debe conllevar un atraso en la disposición de los recursos ante nuestra consideración, con-trario a los claros objetivos de nuestro funcionamiento en salas de despacho. Máxime, cuando al final se circulan ex-presiones disidentes cuyo contenido no tan solo se distancia de las normas básicas de revisión, sino que tienen el único objetivo de funcionar cuan comunicado de prensa en ánimo de expresar su incomodidad con acontecimientos recientes no relacionados con los méritos del caso de epígrafe.
— O —

(1) Véase, e.g., Rivera Serrano v. Mun. de Guaynabo, 191 DPR 679 (2014), caso en que favorecimos la continuación de una demanda por daños y perjuicios instada en representación de un menor y en el que reiteramos que cualquier conflicto que un tribunal perciba entre intereses ajenos y los de un menor de edad, se debe resolver a favor de este, aun cuando ello conlleve interponer tales intereses por encima de los intereses del Estado.


(2) En innumerables ocasiones, este Tribunal ha expresado que nuestra revisión como último Foro Judicial debe ser sobre la sentencia o el resultado y no sobre los fundamentos. Asoc. Pesc. Pta. Figueroa v. Pto. del Rey, 155 DPR 906, 920 (2001); Pueblo v. González Vega, 147 DPR 692, 702 (1999); Sánchez v. Eastern Air Lines, Inc., 114 DPR 691, 695 (1983); Collado v. E.L.A., 98 DPR 111, 114 (1969); Rodríguez v. Serra, 90 DPR 776, 777 (1964); Corrada v. Asamblea Municipal, 79 DPR 365, 370 (1956); Sucesión Nieves v. Sucesión Sánchez, 17 DPR 872, 875 (1911). En otros tér-minos, si nos encontramos ante una petición de certiorari y entendemos que el re-sultado alcanzado por el Tribunal de Apelaciones es correcto, independientemente de si los fundamentos que utilizó para alcanzarlo son incorrectos, nuestra discreción debe movernos a denegar el recurso peticionado.


(3) Véase el Voto particular disidente de la Juez Asociada Señora Rodríguez Rodríguez, págs. 956 y 957.


(4) En el caso de autos, debido al retiro del Juez Presidente Señor Hernández Denton y durante el tiempo en que estuvo la vacante, se alteró la composición de las salas de despacho constituyéndose dos salas de cuatro jueces y juezas cada una. Véase In re Integración Salas de Despacho, 190 DPR 978 (2014).


(5) Como es sabido, el Reglamento del Tribunal Supremo dispone cómo este Tribunal acogerá los asuntos que llegan ante nuestra consideración. Específicamente, la Regla 4 dispone cómo ha de regir el funcionamiento de las Salas de Despacho. In re Salas de Despacho, 184 DPR 510 (2012). Así, el referido Reglamento establece que para recomendar la expedición de un auto se requerirán los votos de, por lo menos, la mitad de los Jueces o las Juezas que intervengan. Id. Es decir, en una sala compuesta por tres jueces, se puede recomendar la expedición de un recurso siempre que haya al menos dos votos. De lo contrario, se declarará “no ha lugar”, en cuyo caso el Juez o la Jueza a quien le fue asignado el caso emitirá una resolución que haga constar la decisión tomada. Ahora bien, cuando la mayoría de los miembros que componen la Sala de Despacho proveen “no ha lugar” al recurso, en una posterior solicitud de re-consideración podrá ser atendido por una Sala de Despacho distinta para que sea evaluado por otros Jueces. De esta manera, todo el Pleno tendrá la oportunidad de examinar y ponderar los argumentos de las partes para así disponer del recurso.